Citation Nr: 1503314	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-29 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence have been received to reopen the claim of entitlement to service connection for type II diabetes mellitus, and if so, whether service connection is warranted for the claimed disability.

2.  Whether new and material evidence have been received to reopen the claim of entitlement to service connection for deep vein thrombosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975 and from September 1976 to March 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a rating decision dated in May 2012 by the VARO in Louisville, Kentucky.

The issues of entitlement to service connection for type II diabetes mellitus and whether to reopen entitlement to service connection for deep vein thrombosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's request to reopen entitlement to service connection for type II diabetes mellitus in a June 2007 rating decision and the Veteran did not appeal this decision within one year from the date of notice of the rating decision.

2.  Evidence associated with the claims file subsequent to June 2007 rating decision is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied the Veteran's request to reopen the claim of entitlement to service connection for type II diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the January 2007 rating decision is new and material and the claim of entitlement to service connection for type II diabetes mellitus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) and (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting the Veteran's request to reopen the issue of entitlement to service connection for type II diabetes mellitus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with respect to this issue, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

The Veteran originally filed a service connection claim for diabetes in April 1990.  A rating decision dated in May 1990 denied the Veteran's claim on the basis that the disability was not shown during active duty, not manifested to a compensable degree within one year following discharge and not causally related to service-connected hypertension.  The Veteran did not submit a notice of disagreement with this decision.  The Veteran filed a claim to reopen entitlement to service connection for diabetes type II in February 2007.  A rating decision dated in June 2007 denied the Veteran's request to reopen entitlement to service connection for type II diabetes mellitus as the evidence received subsequent to the last prior final decision did not constitute new and material evidence.  The relevant evidence of record at the time of the November 2007 rating decision consisted of service treatment records, VA treatment records, private treatment records and lay statements from the Veteran.  The Veteran did not submit a notice of disagreement within the required time period after the issuance of the November 2007 rating decision.  Therefore, such rating decision is final based on the evidence then of record.  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran filed another service connection claim for type II diabetes mellitus in July 2011.  Evidence received since the November 2007 rating decision includes VA treatment records, an abstract regarding the endocrine effects to include glucose metabolism of chemicals, a VA medical opinion and lay statements from the Veteran.  The abstract submitted by the Veteran and the VA medical opinion are considered new, because the evidence was not of record at the time of the November 2007 decision and they are not cumulative or redundant of previous evidence.  As the new evidence indicates that the Veteran's current type II diabetes mellitus may be related to exposure to chemicals while stationed at Camp Lejeune during service and/or secondary to his service-connected hypertension, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Veteran's claim of entitlement to service connection for type II diabetes mellitus is reopened. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for type II diabetes mellitus is reopened, and the appeal is granted to that extent only.


REMAND

The Veteran was provided with a VA opinion in November 2013 with respect to his service connection claim for type II diabetes mellitus.  The medical expert noted that the Veteran had hypertension which was a risk factor in the development of type II diabetes mellitus.  Furthermore, although the examiner noted that he reviewed the abstract indicating that diabetes mellitus might arise from or heighten the susceptibility to diabetes mellitus from occupational exposure to metals, solvents, organochlorine compounds and physical agents; he did not discuss this abstract or the underlying paper as part of his explanation in support of his opinion.  In light of the foregoing, the Board finds that the Veteran should be provided with another VA opinion that addresses the abstract, and if necessary, an opinion with respect to whether the Veteran's type II diabetes mellitus is secondary to his service-connected hypertension.  

With respect to the Veteran's claim to reopen entitlement to service connection for deep vein thrombosis, one of the Veteran's contentions include that it is secondary to his diabetes mellitus.  Thus, the claim to reopen entitlement to service connection for deep vein thrombosis is inextricably intertwined with the Veteran's service connection claim for type II diabetes mellitus.  As such, the Board will defer action on the claim to reopen entitlement to service connection for deep vein thrombosis until after adjudication of the service connection claim for type II diabetes mellitus.  See Harris v. Derwinski, 1. Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the medical expert who provided the medical opinion in November 2013 for clarification of his opinion.  If that medical expert is unavailable, then forward the claims file to another member of the Subject Matter Expert Panel of the Camp Lejeune Contaminated Water Project.  The claims file, including a copy of this remand, must be made available to the medical expert for review, and the medical expert should indicate that the claims folder was reviewed in connection with his opinion.  The Board notes that the medical expert provided the opinion that the Veteran's diabetes mellitus, type II is not caused by or a result of exposure to CLCW.  The medical expert based this opinion on current medical literature from 2007 to the present and the 2008 NCR report on Contaminated Water Supply at Camp Lejeune.  The medical expert noted that the claims file contained an abstract that indicated Diabetes mellitus might arise as a result of occupation exposure to metals, solvents, organochlorine compounds and physical agents.  The medical expert did not discuss this evidence as part of his explanation to include whether it supports and/or was rejected in reaching his opinion.  

The medical expert is asked to review the abstract and underlying article, if possible, and to provide another opinion on whether the Veteran's type II diabetes mellitus is at least as likely as not (i.e., a 50 percent or more probability) caused by or a result of exposure to the contaminated water at Camp Lejeune.  The medical expert is asked to explain the basis of the opinion, including a description of the evidence relied upon and rejected in reaching the opinion.  As part of the explanation, the medical expert is asked to discuss the abstract provided by the Veteran and whether it supports the Veteran's claim.

2. If the medical expert opinion remains negative, then forward the claims file to an appropriate medical specialist to obtain a VA opinion on whether the Veteran's type II diabetes was caused by or aggravated by his service-connected hypertension, and if deemed necessary to provide the Veteran with a VA examination.  The claims file, including a copy of this REMAND, must be made available to the clinician for review, and the clinician should indicate that the claims folder was reviewed in connection with the examination.  After a review of all pertinent records associated with the claims file, the clinician is asked to provide an opinion on whether it is at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's type II diabetes mellitus was caused by or aggravated (chronically worsened) by his service-connected hypertension. 

The clinician is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  As part of his or her explanation, the clinician is asked to address the November 2013 VA medical expert opinion that asserts the Veteran's hypertension was a risk factor in the Veteran developing type II diabetes mellitus.  

3. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims on appeal based on the entire evidence of record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

